1. Hamilton County, No. C-900825. This cause, here on appeal from the Court of Appeals for Hamilton County, was considered in the manner prescribed by law. On consideration thereof, the judgment of the court of appeals is affirmed consistent with the opinion to follow.
It is further ordered that a mandate be sent to the Court of Common Pleas, Juvenile Division, of Hamilton County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Hamilton County for entry.
Sweeney, Holmes, Wright and Resnick, JJ., concur.
Moyer, C.J., would reverse and remand. Douglas and H. Brown, JJ., would reverse.